        Case 3:14-cv-03348-EMC Document 223 Filed 08/08/19 Page 1 of 11



 1    (Counsel information listed on signature
     page)
 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                       SAN FRANCISCO DIVISION
10
     CAPELLA PHOTONICS, INC.,                      Lead Case No. 3:14-cv-03348-EMC
11
                     Plaintiff,                    DEFENDANTS’ OPPOSITION TO
12                                                 PLAINTIFF’S MOTION TO DISMISS
             v.                                    ACTIONS WITHOUT PREJUDICE AS
13                                                 MOOT AND FOR LACK OF
     CISCO SYSTEMS, INC.,                          JURISDICTION AND CROSS-MOTION
14                                                 FOR ENTRY OF SUMMARY AND/OR
                     Defendant.                    FINAL JUDGMENT PURSUANT TO
15                                                 FRCP 54, 56, AND/OR 58, AND
                                                   REQUEST TO AWARD DEFENDANTS’
16                                                 COSTS
17                                                Hearing Date:   August 30, 2019
                                                  Time:           1:30 pm.
18                                                Courtroom:      5
                                                  Judge:          Hon. Edward M. Chen
19

20   CAPELLA PHOTONICS, INC.,                      No. 3:14-CV-03349-EMC (related case)
21                   Plaintiff,
22           v.
23   FUJITSU NETWORK COMMUNICATIONS,
     INC.,
24
                     Defendant.
25

26

27

28    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
      MOTION TO DISMISS AND CROSS-MOTION
                                                                       CASE NO. 3:14-CV-03348-EMC
      FOR ENTRY OF FINAL JUDGMENT AND
      REQUEST TO AWARD DEFENDANTS COSTS
       Case 3:14-cv-03348-EMC Document 223 Filed 08/08/19 Page 2 of 11



 1   CAPELLA PHOTONICS, INC.,                No. 3:14-CV-03350-EMC (related case)
 2                 Plaintiff,
 3          v.
 4   TELLABS OPERATIONS, INC. AND
     CORIANT (USA) INC.,
 5
                   Defendants.
 6
     CAPELLA PHOTONICS, INC.,                No. 3:14-CV-03351-EMC (related case)
 7
                   Plaintiff,
 8
            v.
 9
     CIENA CORPORATION,
10
                   Defendant.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION TO DISMISS AND CROSS-MOTION
                                                                CASE NO. 3:14-CV-03348-EMC
     FOR ENTRY OF FINAL JUDGMENT AND
     REQUEST TO AWARD DEFENDANTS COSTS
          Case 3:14-cv-03348-EMC Document 223 Filed 08/08/19 Page 3 of 11



 1                       NOTICE OF CROSS-MOTION AND CROSS-MOTION
 2            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3            PLEASE TAKE NOTICE that on August 30, 2019 or as soon thereafter as the matter may
 4   be heard, in Courtroom 5 - 17th Floor, 450 Golden Gate Avenue, San Francisco, CA 94102,
 5   defendants Cisco Systems, Inc., Fujitsu Network Communications, Inc., Coriant Operations, Inc.
 6   (formerly Tellabs Operations, Inc.), Coriant (USA) Inc., and Ciena Corporation (collectively,
 7   “Defendants”) move the Court to enter summary and/or final judgment pursuant to FRCP 54, 56,
 8   and/or 58, and to award Defendants’ costs. This motion is based on this Notice of Motion, the
 9   attached memorandum of points and authorities in support thereof, the pleadings and documents
10   on file in this case, and such other evidence and argument as may be presented at the hearing on
11   this motion.
                           STATEMENT OF RELIEF REQUESTED AND
12
                          MEMORANDUM OF POINTS AND AUTHORITIES
13            Plaintiff’s infringement counts have failed and its Complaints that alleged each respective
14   Defendant infringed U.S. Patent Nos. RE42,368 (the “’368 Patent”) and RE42,678 (the “’678
15   Patent”) (collectively, the “Asserted Patents”) must be dismissed with prejudice.          Plaintiff’s
16   assertion that the Court lacks jurisdiction based on the cancellation of the patent claims asserted by
17   Plaintiff, Docket No.     221 at 5, ignores Plaintiff’s futile effort to amend its infringement
18   contentions after such cancellation and erroneously seeks to deprive Defendants of final judgment
19   in their favor and prevailing party status under the law. Defendants respectfully request that the
20   Court deny Plaintiff’s motion and enter summary and/or final judgment in Defendants’ favor on
21   Plaintiff’s infringement counts pursuant to Federal Rules of Civil Procedure 54, 56, and/or 58 and
22   award statutory costs to Defendants.
23
     I.       FACTUAL BACKGROUND
24            In 2014, Plaintiff filed Complaints alleging that each respective Defendant infringed the
25

26

27
                                                       1
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION TO DISMISS AND CROSS-MOTION
                                                                              CASE NO. 3:14-CV-03348-EMC
     FOR ENTRY OF FINAL JUDGMENT AND
     REQUEST TO AWARD DEFENDANTS COSTS
         Case 3:14-cv-03348-EMC Document 223 Filed 08/08/19 Page 4 of 11



 1   Asserted Patents. Docket No. 30 (Cisco)1; No. 3:14-cv-03349-EMC, Docket No. 18-1 (Fujitsu));
 2   No. 3:14-cv-03350-EMC, Docket No. 31 (Tellabs and Coriant); No. 3:14-cv-03351-EMC, Docket
 3   No. 82 (Ciena). Defendants denied Plaintiff’s infringement counts in their operative responsive
 4   pleadings filed after transfer of venue and consolidation. Docket No. 153 (Coriant’s Amended
 5   Answer), Docket No. 154 (Tellabs’ Amended Answer); Docket No. 155 (Ciena’s Amended
 6   Answer and Counterclaims); Docket No. 157 (Cisco’s Amended Answer); Docket No. 158
 7   (Fujitsu’s Amended Answer).
 8           Defendants also sought inter partes review (“IPR”) at the Patent Trial and Appeal Board
 9   (“PTAB”) of the claims of the Asserted Patents that Plaintiff asserted in its infringement
10   contentions (“Asserted Claims”). Browand Decl., Exs. 1 & 2. In January and February 2015, the
11   PTAB instituted IPRs on the Asserted Claims. Id. The Court stayed these cases in March 2015,
12   pending the PTAB’s IPR proceedings. Docket No. 172. In 2016, the PTAB invalidated the
13   Asserted Claims, and the Federal Circuit affirmed the invalidation in February 2018 and issued its
14   mandate in April 2018. Browand Decl., Exs. 3 & 4. Plaintiff petitioned the Supreme Court which
15   denied Plaintiff’s petition on November 5, 2018. Id., Ex. 5. In December, the PTAB issued
16   certificates that canceled the Asserted Claims. Id., Exs. 6 & 7.
17           On February 14, 2019, Plaintiff sought to avoid dismissal of these cases and moved to
18   maintain the stay of these cases and amend its infringement contentions. Docket No. 205. On
19   February 21, 2019, Defendants opposed Plaintiff’s motion and sought dismissal for failure to
20   prosecute under Federal Rule of Civil Procedure 41(b). Docket No. 209.
21           On June 4, 2019, the Court denied Plaintiff’s motion to (1) maintain the stay of these cases
22   and (2) amend its infringement contentions. The Court also denied Defendants’ motion to dismiss
23   for failure to prosecute “without prejudice to Defendants moving for judgment on the merits
24   through an appropriate vehicle.” Docket No. 219 at 12.
25
     1
26    All “Docket No.” citations are to the docket in Capella Photonics, Inc. v. Cisco Systems, Inc.,
     No. 3:14-cv-03348-EMC (N.D. Cal.) except as otherwise noted.
27
                                                      2
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION TO DISMISS AND CROSS-MOTION
                                                                             CASE NO. 3:14-CV-03348-EMC
     FOR ENTRY OF FINAL JUDGMENT AND
     REQUEST TO AWARD DEFENDANTS COSTS
       Case 3:14-cv-03348-EMC Document 223 Filed 08/08/19 Page 5 of 11



 1           Defendants subsequently sought Plaintiff’s cooperation in amicably concluding these cases
 2   but Plaintiff refused—withholding its position for weeks and then filing its motion without notice
 3   to Defendants. On June 26, 2019, Defendants’ counsel contacted Plaintiff’s counsel to confer
 4   about an agreed procedure for terminating these actions, and the parties’ counsel conducted a
 5   conferral on July 3. Browand Decl., Ex. 10. On July 3, Defendants informed Plaintiff of their
 6   intention to seek summary and/or final judgment, Plaintiff agreed to consider Defendants’
 7   proposal, and Defendants’ counsel provided Plaintiff with legal authority supporting their position.
 8   Id. On July 11, Plaintiff claimed that it was still considering Defendants’ proposal and asked for a
 9   copy of the proposed motion, which Defendants provided the next day. Id. On July 16, the parties
10   conducted a second conferral at Plaintiff’s request. Id. Finally, on July 17, Plaintiff stated that it
11   believed summary judgment was improper but did not inform Defendants of its motion prior to
12   filing. Id.
13   II.     PLAINTIFF’S INFRINGEMENT CLAIMS FAILED AND JUDGMENT FOR DEFENDANTS IS
             APPROPRIATE
14
             Defendants are entitled to summary and/or final judgment on the merits of Plaintiff’s
15
     infringement counts because the Asserted Claims are invalid and the Court denied Plaintiff’s
16
     motion to maintain the stay and/or amend Plaintiff’s infringement contentions. See, e.g., Hopkins
17
     Mfg. Corp. v. Cequent Performance Prods., Inc., 223 F. Supp. 3d 1194, 1200 (D. Kan. 2016)
18
     (“Despite the cancellation of claims in this case at the USPTO …, this case may proceed to entry
19
     of judgment.”); Munchkin, Inc. Luv N’Care, Ltd., No. CV 13-06787 JEM, 2018 WL 7507424, at
20
     *2 (C.D. Cal. May 2, 2018) (finding that despite the PTAB’s invalidity ruling, “this Court
21
     necessarily must act to terminate Plaintiff’s infringement claim”). Plaintiff has not offered a
22
     covenant not to sue, and “no case holds that a PTAB invalidity ruling precludes entry of final
23
     judgment on infringement or conferral of prevailing party status on a defendant.” Munchkin, 2018
24
     WL 7507424, at *2.
25
             None of Plaintiff’s cited cases are applicable here. First, Fresenius USA, Inc. v. Baxter
26
     International, Inc., 721 F.3d 1330, 1340 (Fed. Cir. 2013), does not support Plaintiff’s position. Cf.
27
                                                       3
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION TO DISMISS AND CROSS-MOTION
                                                                              CASE NO. 3:14-CV-03348-EMC
     FOR ENTRY OF FINAL JUDGMENT AND
     REQUEST TO AWARD DEFENDANTS COSTS
       Case 3:14-cv-03348-EMC Document 223 Filed 08/08/19 Page 6 of 11



 1   Docket No. 221 at 5-6. Fresenius “does not address subject matter jurisdiction or how a plaintiff’s
 2   moot infringement claims should be dismissed….” Munchkin, Inc. Luv N’Care, Ltd., 2018 WL
 3   7507424, at *2. Second, Target Training International, Ltd. v. Extended Disc North America, Inc.
 4   is unavailing because the mootness finding there was premised on the fact that Target Training,
 5   unlike Plaintiff here, never “sought to assert” other claims in the patent-in-suit. 645 F. App’x
 6   1018, 1023-25 (Fed. Cir. 2016); see SHFL Entm’t, Inc. v. DigiDeal Corp., 729 F. App’x 931, 934
 7   (Fed. Cir. 2018) (same). Third, Plaintiff’s citation to other cases dismissed without prejudice
 8   because future suits on the non-canceled claims in the same patents were still possible, cf. Docket
 9   No. 221 at 6, does not address the present situation involving pending reissue applications because
10   Plaintiff concedes that “[u]pon reissue Capella will surrender the” Asserted Patents in full. Docket
11   No. 205 at 2; see Kimberly-Clark Worldwide Inc. v. First Quality Baby Products LLC, Case No.
12   14-cv-1466, 2017 WL 481434, at *2 (E.D. Wis. Jan. 1, 2017) (dismissing patent claims with
13   prejudice because plaintiff cannot cure and bring a subsequent action involving its canceled
14   patent).
15          Here, all parts of Plaintiff’s causes of action have been resolved against Plaintiff and
16   Plaintiff can no longer maintain a claim of infringement of the Asserted Patents under its
17   infringement counts against any of the Defendants. The Patent and Trademark Office canceled
18   Plaintiff’s Asserted Claims, Browand Decl., Exs. 6 & 7, and the Court denied Plaintiff’s motion to
19   amend its infringement contentions to add unasserted claims. Docket No. 219. Accordingly,
20   Plaintiff’s infringement counts fail, and Defendants are entitled to entry of final judgment in their
21   favor and dismissal of Plaintiff’s Complaints with prejudice. E.g., Munchkin, 2018 WL 7507424,
22   at *3 (granting motion for entry of final judgment); see Browand Decl., Ex. 8, Munchkin, Inc. v.
23   Luv N’Care, Ltd., No. CV 13-06787 JEM, Dkt. No. 187 (C.D. Cal. May 2, 2018) (final judgment).
24   III.   THE COURT SHOULD ADDITIONALLY GRANT CIENA’S CONDITIONAL REQUEST THAT
            THE COURT DISMISS ITS COUNTERCLAIMS WITHOUT PREJUDICE
25
            After the Court enters summary and/or final judgment on the merits of Plaintiff’s
26
     infringement counts, the only remaining counts in this case will be Ciena’s first through fourth
27
                                                      4
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION TO DISMISS AND CROSS-MOTION
                                                                             CASE NO. 3:14-CV-03348-EMC
     FOR ENTRY OF FINAL JUDGMENT AND
     REQUEST TO AWARD DEFENDANTS COSTS
       Case 3:14-cv-03348-EMC Document 223 Filed 08/08/19 Page 7 of 11



 1   counterclaims. See Docket No. 155 at 20-22. Ciena respectfully requests that, if the Court enters
 2   the judgment requested above on Capella’s infringement counts, it also dismiss these
 3   counterclaims without prejudice pursuant to Fed. R. Civ. Pro. 41(a)(2). See also Fed. R. Civ. Pro.
 4   41(c) (applying Rule 41 to counterclaims). This dismissal without prejudice is proper because it
 5   will allow the parties and the court to avoid expending resources to address counterclaims that are
 6   no longer necessary in light of the Court’s dismissal of Capella’s infringement counts. See Helios
 7   Software, LLC v. SpectorSoft Corp., No. CV 12-81-LPS, 2015 WL 3622399, at *4 (D. Del. June 5,
 8   2015).
 9   IV.      DEFENDANTS ARE THE PREVAILING PARTY AND SHOULD BE AWARDED STATUTORY
              COSTS
10
              Defendants are the prevailing party in these litigations. A judgment and dismissal in this
11
     case of Plaintiff’s infringement claims confers prevailing party status on the Defendants. Raniere
12
     v. Microsoft Corp., 887 F.3d 1298, 1303 (Fed. Cir. 2018) (affirming a prevailing party finding
13
     where suit was dismissed for lack of standing); see also CRST Van Expedited, Inc. v. E.E.O.C.,
14
     136 S. Ct. 1642, 1651 (2016) (“[A] defendant need not obtain a favorable judgment on the merits
15
     in order to be a ‘prevailing party’…. The defendant may prevail even if the court’s final judgment
16
     rejects the plaintiff’s claim for a nonmerits reason.”). Here, Defendants have fulfilled their
17
     “primary objective” since Capella’s “challenge is rebuffed, irrespective of the precise reason for
18
     the court’s decision.” CRST, 136 S. Ct. at 1652-53 (recognizing that defendants were deemed
19
     prevailing parties in other cases where plaintiffs’ claims were rejected as “frivolous,
20
     unreasonable,” “groundless” and “moot”).
21
              Consistent with Federal Rule of Civil Procedure Rule 54(d), this Court should award
22
     Defendants their statutory costs. Fed. R. Civ. Pro. 54(d) (“Unless a federal statute, these rules, or
23
     a court order provides otherwise, costs—other than attorney’s fees—should be allowed to the
24
     prevailing party.”). The rule establishes “a presumption that the prevailing party will be awarded
25
     its taxable costs.” Dawson v. City of Seattle, 435 F.3d 1054, 1070 (9th Cir. 2006). Courts award
26
     costs to defendants when the Patent Office has determined that the patent claims asserted in the
27
                                                      5
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION TO DISMISS AND CROSS-MOTION
                                                                             CASE NO. 3:14-CV-03348-EMC
     FOR ENTRY OF FINAL JUDGMENT AND
     REQUEST TO AWARD DEFENDANTS COSTS
       Case 3:14-cv-03348-EMC Document 223 Filed 08/08/19 Page 8 of 11



 1   parallel litigation were invalid. See, e.g., Motion Games, LLC v. Nintendo Co., Ltd., Case No. 12-
 2   cv-878, 2016 WL 9136171, at *3-*4 (E.D. Tex. Oct. 24, 2016) (awarding costs to the defendants
 3   following invalidation of claims in IPR); Kimberly-Clark, 2017 WL 481434, at *3 (dismissing
 4   claims found invalid in IPR with prejudice, and awarding the defendant “statutory costs”);
 5   Browand Decl., Ex. 9, Personal Audio LLC v. CBS Corp., No. 2:13-cv-270, Dkt. No. 126 (E.D.
 6   Tex. July 11, 2018) (judgment).
 7          Defendants’ entitlement to “prevailing party” status is a substantial right that permits
 8   Defendants to file a Rule 54(d)(2) motion for an award of attorneys’ fees and related nontaxable
 9   costs. See, e.g., 35 U.S.C. § 285 (“The court in exceptional cases may award reasonable attorney
10   fees to the prevailing party.”). Thus, Defendants request entry of final judgment (instead of
11   another form of termination) “in order to avoid prejudice to Defendants’ prevailing party status.”
12   Munchkin, 2018 WL 7507424, at *2.
13          Accordingly, Defendants respectfully request that this Court deny Plaintiff’s motion and
14   enter final judgment in favor of Defendants, dismiss Plaintiff’s infringement Complaints in these
15   cases with prejudice, and award Defendants statutory costs as the prevailing party.
16

17

18

19

20

21

22

23

24

25

26

27
                                                      6
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION TO DISMISS AND CROSS-MOTION
                                                                             CASE NO. 3:14-CV-03348-EMC
     FOR ENTRY OF FINAL JUDGMENT AND
     REQUEST TO AWARD DEFENDANTS COSTS
      Case 3:14-cv-03348-EMC Document 223 Filed 08/08/19 Page 9 of 11



 1
                                                 Respectfully submitted,
 2
     DATED: August 8, 2019                       BAKER BOTTS L.L.P.
 3

 4                                               By: /s/ John F. Gaustad           __
                                                    WAYNE O. STACY (SBN 314579)
 5                                                  wayne.stacy@bakerbotts.com
                                                    SARAH J. GUSKE (SBN 232467)
 6                                                  sarah.guske@bakerbotts.com
                                                    BAKER BOTTS L.L.P.
 7                                                  101 California Street, Suite 3600
                                                    San Francisco, California 94111
 8                                                  Telephone:+1-415-291-6200
                                                    Facsimile: +1-415-291-6300
 9
                                                    JOHN F. GAUSTAD (SBN 279893)
10                                                  john.gaustad@bakerbotts.com
                                                    1001 Page Mill Road
11                                                  Building One, Suite 200
                                                    Palo Alto, California 94304
12
                                                    Attorneys for Defendant
13                                                  CISCO SYSTEMS, INC.
14
                                                 By: /s/ Nathaniel T. Browand            _
15                                                  Nathaniel T. Browand*
                                                    nbrowand@milbank.com
16                                                  MILBANK LLP
                                                    55 Hudson Yards
17                                                  New York, NY 10001
                                                    Tel: (212) 530-5000
18                                                  Fax: (212) 530-5219
19                                                  Mark C. Scarsi (SBN 183926)
                                                    mscarsi@milbank.com
20                                                  MILBANK LLP
                                                    2029 Century Park East, 33rd Floor
21                                                  Los Angeles, CA 90067
                                                    Tel: (424) 386-4000
22                                                  Fax: (213) 629-5063
                                                    * admitted pro hac vice
23
                                                    Attorneys for Defendant
24                                                  Fujitsu Network Communications, Inc.
25
                                                 By: /s/ J. Pieter Van Es    _
26                                                  BANNER & WITCOFF, LTD.
                                                    J. PIETER VAN ES (CBN 250524)
27                                                  pvanes@bannerwitcoff.com
                                             7
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION TO DISMISS AND CROSS-MOTION
                                                                     CASE NO. 3:14-CV-03348-EMC
     FOR ENTRY OF FINAL JUDGMENT AND
     REQUEST TO AWARD DEFENDANTS COSTS
      Case 3:14-cv-03348-EMC Document 223 Filed 08/08/19 Page 10 of 11



                                                    THOMAS K. PRATT*
 1                                                  tpratt@bannerwitcoff.com
                                                    TIMOTHY J. RECHTIEN*
 2                                                  trechtien@bannerwitcoff.com
                                                    10 South Wacker Drive, Suite 3000
 3                                                  Chicago, IL 60606
                                                    Telephone: (312) 463-5000
 4                                                  Facsimile: (312) 463-5001
 5                                                  PILLSBURY WINTHROP SHAW
                                                    PITTMAN LLP
 6                                                  COLIN T. KEMP (SBN 215408)
                                                    colin.kemp@pillsburylaw.com
 7                                                  STEPHEN E. BERGE (SBN 274329)
                                                    stephen.berge@pillsburylaw.com
 8                                                  4 Embarcadero Center, 22nd Floor
                                                    San Francisco, CA 94111
 9                                                  Telephone: (415) 983-1000
                                                    Facsimile: (415) 983-1200
10
                                                    * admitted pro hac vice
11                                                  Attorneys for Defendants
                                                    Coriant Operations, Inc. (formerly Tellabs
12                                                  Operations, Inc.) and Coriant (USA) Inc.
13

14                                               By: /s/ Clement Naples           _
                                                    Matthew Moore*
15                                                  E-mail: matthew.moore@lw.com
                                                    LATHAM & WATKINS LLP
16                                                  555 Eleventh Street, NW, Suite 1000
                                                    Washington, DC 20004
17                                                  202-637-2200
18                                                  Clement Naples*
                                                    E-mail: clement.naples@lw.com
19                                                  LATHAM & WATKINS LLP
                                                    885 Third Ave
20                                                  New York, NY 10022
                                                    212-906-1200
21
                                                    Kyle Virgien (Bar No. 278747)
22                                                  E-mail: kyle.virgien@lw.com
                                                    LATHAM & WATKINS LLP
23                                                  505 Montgomery Street, Suite 2000
                                                    San Francisco, CA 94111
24                                                  415-395-8074
                                                    * pro hac vice
25
                                                    Attorneys for Defendant
26                                                  Ciena Corporation
27
                                             8
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION TO DISMISS AND CROSS-MOTION
                                                                    CASE NO. 3:14-CV-03348-EMC
     FOR ENTRY OF FINAL JUDGMENT AND
     REQUEST TO AWARD DEFENDANTS COSTS
      Case 3:14-cv-03348-EMC Document 223 Filed 08/08/19 Page 11 of 11



 1          All signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
 2   content and have authorized the filing as per Local Rule 5-1(i).
 3
                                                           By: /s/ Nathaniel T. Browand
 4
                                                           Nathaniel T. Browand
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                      9
28   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
     MOTION TO DISMISS AND CROSS-MOTION
                                                                            CASE NO. 3:14-CV-03348-EMC
     FOR ENTRY OF FINAL JUDGMENT AND
     REQUEST TO AWARD DEFENDANTS COSTS
